FILED
MEMORANDUM DECISION                                                 Mar 22 2017, 11:02 am

                                                                          CLERK
Pursuant to Ind. Appellate Rule 65(D), this                           Indiana Supreme Court
                                                                         Court of Appeals
Memorandum Decision shall not be regarded as                               and Tax Court
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth A. Johnson                                          Curtis T. Hill, Jr.
Deborah Ball Markisohn                                   Attorney General of Indiana
Marion County Public Defender Agency
                                                         Ellen H. Meilaender
Indianapolis, Indiana
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Scott,                                           March 22, 2017

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1607-CR-1612
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Helen Marchal,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 49G15-1603-F6-9963




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017         Page 1 of 8
                                          Statement of the Case
                                                                                                        1
[1]   Kenneth Scott appeals from his conviction of one count of Level 6 felony theft,

      contending that there is insufficient evidence of his intent to commit the

      offense. We affirm.


                                   Facts and Procedural History
[2]   On March 10, 2015, Indy Airport Taxi Company driver Izzat Shehadeh was

      dispatched on a Medicaid run. There are specific procedures in place for such

      transportation. Medicaid runs are arranged in advance with a pre-designated

      pickup and drop off location. Paperwork is sent to the taxi company ahead of

      time and the run is dispatched to a driver. The driver receives the person’s

      name and telephone number and maintains paperwork which the passenger

      must sign as confirmation of the ride. The driver must take the shortest route

      possible and any changes in the destination must have Medicaid authorization

      before the driver can take the passenger there. An additional difference in these

      rides is that, unlike usual fares, the meter is never running and payment comes

      to the taxi company from Medicaid instead of the passenger.


[3]   On that day, Shehadeh picked up Scott from Community North Hospital.

      Once inside the cab, however, Scott did not want transportation to the

      designated location. Shehadeh explained that he could only take Scott to the




      1
          Ind. Code § 35-43-4-2(a)(1)(C) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 2 of 8
      designated location and that if any changes were necessary, Scott would have to

      speak with the dispatcher.


[4]   Scott spoke with Lacie Downing, the dispatcher for Indy Airport Taxi

      Company. She reiterated that the taxi could only take Scott to the location

      authorized by Medicaid. She confirmed that Scott would need to speak to the

      Medicaid dispatcher to make any changes. Downing also made clear that

      Medicaid would not pay the fare for a ride to an unauthorized location. When

      Scott told her that he was not going to speak with anyone with Medicaid,

      Downing gave Scott the options of being returned to the hospital where he was

      picked up or being taken to the authorized destination.


[5]   Scott became angry. He started calling Downing names, and used foul

      language with both Downing and Shehadeh. For safety reasons, Downing

      instructed Shehadeh to take Scott wherever he wanted to go. She then told

      Scott that he was no longer allowed to use Indy Airport Taxi Company.

      Shehadeh took Scott to a Steak ‘N Shake on Keystone Avenue near the location

      Scott had requested. During the trip, however, Scott remained angry and

      engaged in aggressive behavior with Shehadeh for the entire ride there.

      Shehadeh felt so threatened by Scott’s behavior, he stopped the car at the

      destination, grabbed his keys and phone, and ran from the vehicle, staying

      away until Scott had left the area.


[6]   Later, around twenty-five to forty minutes afterwards, Indy Airport Taxi

      Company was contacted by an employee at a Rally’s restaurant located on


      Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 3 of 8
      Keystone Avenue requesting a ride for a person identified as Tommy King.

      When the ride was requested, there was no mention that it would be a

      Medicaid ride and the taxi company had not received Medicaid paperwork

      authorizing a ride from that location. Driver Mohamed Fashir was dispatched

      to pick up the passenger, who was later identified as Scott.


[7]   Because there was no mention of this being a Medicaid run and no paperwork

      had been supplied, Fashir ran the meter after he started driving Scott to his

      requested destinations. Scott never questioned why the meter was running on

      this particular trip. Scott first asked to go to the post office and requested that

      Fashir wait for him outside. After around fifteen to seventeen minutes, Scott

      returned to the taxi and asked first to be taken to another location before

      changing his mind and requesting to be taken downtown to a CVS.


[8]   Once they arrived at the CVS, Fashir asked Scott to pay his fare. Scott refused

      and instead asked to sign the clipboard as if it had been a Medicaid run. Fashir

      informed Scott that he did not have to sign because it was not a Medicaid run.

      He also indicated that Medicaid would not pay for the ride, so Scott would

      have to pay the fare. Fashir called the taxi company dispatch to confirm that it

      was not a Medicaid run and that Scott would have to pay for the ride himself.

      Scott refused to pay and attempted to grab the clipboard to sign it. Fashir then

      called the police. Scott exited the taxi and sat at a nearby bus stop. Fashir

      remained there until police officers arrived.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 4 of 8
[9]    Officer Brandon Shirey, a patrolman with the Indianapolis Metropolitan Police

       Department, was dispatched to the scene. Meanwhile, no buses had stopped at

       the bus stop where Scott was sitting. Officer Shirey spoke to Fashir about the

       incident with Scott. While they were talking, Scott approached and told Officer

       Shirey it was a Medicaid ride. Scott volunteered that he was picked up at

       Community North Hospital and was brought to the CVS. Officer Shirey spoke

       to Downing, learned the procedure pertaining to Medicaid rides, and

       discovered that Scott had been picked up under an assumed name. The officer

       also learned that Fashir had picked up Scott at Rally’s, not a medical facility,

       and brought him to the CVS.


[10]   Officer Shirey asked Scott to explain the situation, but Scott did not. Scott was

       arrested and handcuffed. He then reached into his pockets, pulled out some

       money, which was not enough to cover the fare, and yelled and screamed that

       he would pay for the ride.


[11]   The State charged Scott with theft as a Class A misdemeanor and alleged that

       the offense should be enhanced to a Level 6 felony because of a prior

       conviction. At the conclusion of a jury trial, Scott was found guilty of theft as a

       Class A misdemeanor. By stipulation, Scott was convicted of Level 6 felony

       theft due to the enhancement for his prior conviction. The trial court sentenced

       Scott to 365 days on home detention through community corrections. Scott

       now appeals.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 5 of 8
                                    Discussion and Decision
[12]   Scott claims that there is insufficient evidence to support his conviction because

       the State failed to meet its burden of proving he acted intentionally.


[13]   In order to convict Scott of theft, the State had to prove beyond a reasonable

       doubt that Scott knowingly or intentionally exerted unauthorized control over

       the property of Indy Airport Taxi Company or Mohamed Fashir with the intent

       to deprive Indy Airport Taxi Company or Mohamed Fashir of its use or value.

       Ind. Code § 35-43-4-2(a).


[14]   When we review a claim challenging the sufficiency of the evidence we neither

       reweigh the evidence nor assess the credibility of the witnesses. Treadway v.

       State, 924 N.E.2d 621, 639 (Ind. 2010). Instead, we consider only the evidence

       and reasonable inferences drawn therefrom that support the verdict. Id. We

       will affirm the conviction if there is probative evidence from which a reasonable

       jury could have found the defendant guilty beyond a reasonable doubt. Id.


[15]   “Intent, being a mental state, can only be established by considering the

       behavior of the relevant actor, the surrounding circumstances, and the

       reasonable inferences to be drawn from them.” Davis v. State, 791 N.E.2d 266,

       270 (Ind. Ct. App. 2003), trans. denied. Further, “a person engages in conduct

       ‘intentionally’ if, when he engages in the conduct, it is his conscious objective to

       do so.” Ind. Code § 35-41-2-2(a) (1977).


[16]   The record reflects that Scott knew the procedures and restrictions involved

       with taxi rides paid for by Medicaid. The procedures and limitations were
       Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 6 of 8
       explained to him in detail by both Downing and Shehadeh during the first

       incident when Scott improperly changed the location of his destination. Scott

       knew that the taxi driver was only allowed to take him to a Medicaid-

       authorized location. After this ride, Scott enlisted the help of a Rally’s

       employee to call the same taxi company, from which he had been banned after

       the first ride, to arrange a ride for him under a false name. Scott asked to be

       taken to multiple locations, none of which were his home or a medical facility.

       He did not mention anything about the fare being a Medicaid ride until Fashir

       asked him to pay for his fare. Scott refused to pay and attempted to sign the

       Medicaid clipboard despite confirmation from the taxi company dispatch that

       this was not an authorized Medicaid run.


[17]   Scott did not have enough money to cover the fare. He was inside the taxi

       when Fashir called the police. Instead of paying all or part of the fare, he then

       left the vehicle and waited at a nearby bus stop. The taxi ride was not pre-

       approved or authorized by Medicaid, and Medicaid would not have paid Indy

       Airport Taxi Company for the fare of a fictitious person.


[18]   Our standard of review requires us to consider only the evidence and reasonable

       inferences drawn therefrom that support the verdict. Treadway, 924 N.E.2d at

       639. Therefore, the issue is whether the inferences supporting the verdict were

       reasonable, not whether other, potentially more reasonable, inferences could

       have been drawn from the evidence. Jones v. State, 22 N.E.3d 877, 879 (Ind. Ct.

       App. 2014).



       Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 7 of 8
[19]   Considering Scott’s behavior, the surrounding circumstances, and the

       reasonable inferences to be drawn from them, we conclude that there is

       sufficient evidence that Scott acted intentionally.


                                                Conclusion
[20]   In light of the foregoing, we affirm the trial court’s judgment.


[21]   Affirmed.


[22]   Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1607-CR-1612 | March 22, 2017   Page 8 of 8